Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered April 2, 1991, which granted plain*235tiff’s motion for summary judgment in lieu of complaint, and the judgment of the same court entered April 5, 1991 pursuant thereto, unanimously affirmed, with costs.
Order, Supreme Court, New York County (Shirley Finger-hood, J.), entered May 22, 1991, which granted plaintiff’s motion for summary judgment in lieu of complaint, and the judgment of the same court entered May 22, 1991 pursuant thereto, unanimously affirmed, with costs.
Order, Supreme Court, New York County (Shirley Finger-hood, J.), entered May 17, 1991, which granted plaintiff’s motion for summary judgment in lieu of complaint, and the judgment of the same court entered May 30, 1991 pursuant thereto, unanimously affirmed, with costs.
The IAS court properly granted these motions pursuant to CPLR 3213, defendant having failed to satisfy his obligations under the unambiguous instruments in question or raise any meritorious defenses to plaintiff’s claims. Concur — Carro, J. P., Rosenberger, Kupferman, Kassal and Smith, JJ.